Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 11/06/2020. Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the face photographing unit being provided separately from the first optometry unit and the second optometry unit”, renders the claim indefinite because it is unclear what “separately” means from the disclosure in Figs. 1-2, the face photographing is in the same optometry unit e.g. 4, as the first optometry unit and second optometry unit, therefore the face photographing seems to be provided in the same system. 
Claims 2-7, depend on claim 1, and thus inherits the same deficiencies of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Inuzuka (US20160310003A1, cited on record).
Independent claim 1, an ophthalmic apparatus (Figs. 1-10; “10, ophthalmology apparatus”) configured to examine an eye of an examinee ([0026] “measures an intraocular pressure of an inspected eye E (see FIG. 2 and so on) as one example of a second measurer and an eye characteristic measurement device 40 that measures other optical characteristics (eye characteristics) of the inspected eye E as a first measurer, as shown in FIG. 1”), the apparatus comprising: 
a first optometry unit (Fig. 4; 40, the eye characteristic measurement device) configured to perform a first examination of the examinee's eye ([0083] "the eye characteristic switching icon of the display has been touched (selected) to previously measure the shape of the cornea Ec of the inspected eye E and the refractive power (the spherical power, the astigmatic power, the astigmatic axis angle, and so on) of the inspected eye E by the eye characteristic measurement device 40") configured to perform a first examination of the examinee's eye; 

a drive unit (Fig. 1; 12, driver) configured to move the first optometry unit and the second optometry unit in three-dimensions relative to a position of the examinee's eye ([0029] “The driver 12 moves the apparatus body 13 relative to the base 11 in an up-down direction (a Y-axis direction), a front-back direction (a Z-axis direction (right-left direction as viewed FIG. 1 in front)), and a right-left direction (the X-axis direction (a perpendicular direction to a paper plane in FIG. 1)) perpendicular thereto”. Examiner note – the driver e.g. 12, moves the apparatus body e.g. 13 with respect to the first unit e.g. 40 and second unit e.g. 20 in three dimension as shown in figure 1 with respect to the examinees eye Figs. 2-5); 
a selection receiving unit (Fig. 1; 14, display; [0027]) configured to receive a selection signal representing at least one selected from the first examination and the second examination; 
a face photographing unit (Figs. 2 and 3, and 4-; 21i, ccd camera) configured to photograph a face image including at least one of right and left eyes of the examinee ([0040] "The CCD camera 21i generates an image signal based on an image (image of the anterior ocular segment and so on) formed on a light-receiving surface. [0085] "At this time, in the ophthalmology apparatus 10, the position on the optical axis O1 of the CCD camera 21i by the focusing drive mechanism 21D is set to be the second focus position f2 (see FIG. 3)"; forehead placement on jaw rest 15. [0115] “When it is determined that the hand H is put on the forehead support 16, if it is determined that the hand H exists in a position before the hand is interposed between the nozzle projection 21h (air flow blowing nozzle 21b) of the intraocular pressure measurement device 20 and the forehead support 16, it is determined that the apparatus body 13 reaches the second front position FL2. Such a determination can be executed by analyzing, for example, a dimension of the forehead support 16 on the image (data thereof)”. Examiner note – when the examinee rests the jaw e.g. 15 of the ophthalmic apparatus, inherently the CCD camera takes the face image that includes right/left eyes), the face photographing unit being provided separately from the first optometry unit and the second optometry unit (Figs. 1-3; see [0041] “The CCD camera 21i is configured to be movable along the optical axis O1 by a focusing drive mechanism 21D, as shown in FIG. 3”. “The controller 33 focuses the CCD camera 21i on the anterior ocular segment (cornea Ec) of the inspected eye E by changing a position of the CCD camera on the optical axis O1 in accordance with a position of the intraocular pressure measurement device 20, that is, the apparatus body 13 through the focusing drive mechanism 21D”. Examiner note – Camera e.g. 21i is separate and changes its position in accordance with first optometry unit e.g. 20, and separate from secondary optometry unit e.g. 34, and it is also in the same apparatus body e.g. 13); and 
a controller (display e.g. 14 or controller 33) configured to: control the drive unit to move the first optometry unit and the second optometry unit, and switch, according to the selection signal, between a first path for alignment of the first optometry unit with the -2-Application No. 16/176,808 examinee's eye detected from the face image and a second path for alignment of the second optometry unit with the examinee's eye detected from the face image ([0027] "The display 14 is formed by a liquid crystal display and displays an image such as an image of the anterior ocular segment, an inspection result and so on of the inspected eye E under control of a controller 33 (see FIG. 2) as described below. The display 14 installs a function of touch panel in the present embodiment and is configured to be capable of executing operation to measure the inspected eye by using the intraocular pressure measurement device 20 and the eye characteristic measurement device 40"). Examiner note – controller e.g. 33 with display e.g. 14, switch the first path of the first unit  40 with the examinees eye detected from the face image and second path for alignment of second optometry unit e.g. 34 of e.g. 20 with the examinees eye detected from the face image, as shown in the Figs. 1-5 of the invention).  

Claim 2, Inuzuka teaches the invention of claim 1, wherein the controller is configured to: determine the first path based on a relative position between the first optometry unit and the face photographing unit, and determine the second path based on a relative position between the second optometry unit and the face photographing unit ([0045] “the controller 33 switches the position of the CCD camera to the first focusing position f1 and the second focusing position f2 in accordance with a position of the apparatus body 13 (the intraocular pressure measurement device 20. “the drive source may share with a drive source of an index moving mechanism 43D (see FIG. 4) of a ring-shaped index projecting optical system for measuring eye-refractive power 43 (light-receiving optical system 44) as described below”. Examiner note – the controller inherently determines the first path as In Fig. 5B showing the first optometry relative position e.g. 34 which include the intraocular pressure measurement e.g. 20 and second path as in Fig. 5A showing the second optometry relative position e.g. 40).  

Claim 3, Inuzuka teaches the invention of claim 1, wherein the controller is configured to move the first optometry unit and the second optometry unit to an initial position different between when the first examination is performed and when the second examination is performed ([0029] “The driver 12 moves the apparatus body 13 relative to the base 11 in an up-down direction (a Y-axis direction), a front-back direction (a Z-axis direction (right-left direction as viewed FIG. 1 in front)), and a right-left direction (the X-axis direction (a perpendicular direction to a paper plane in FIG. 1)) perpendicular thereto”. [0035] “Note that, in the driver 12, the Y-axis driving part 12a, the Z-axis driving part 12b, and the X-axis driving part 12c are connected to the controller 33 (see FIG. 2), although it is not specifically shown, thereby each driving part is driven under control of the controller 33”. Examiner note – the driver e.g. 12 with controller e.g. 33, inherently move the first optometry unit e.g. 40 and the second optometry unit e.g. 34 which include e.g.  20 to an initial position different between when the first examination is performed and when the second examination is performed, as shown in the Figs. 1-10, but more specifically shown in Figs. 5A, and 5B).  

Claim 4, Inuzuka teaches the invention of claim 1, wherein the controller is configured to set a moving speed to move the first optometry unit and the second optometry unit such that the moving speed is different between the first path and the second path ([0030] The Y-axis moving frame 12e is set such that a movable range relative to the supporting column 12d (base 11) in the Y-axis direction can position the intraocular pressure measurement device 20 at the lowermost position (negative side) in an intraocular pressure measurement mode as described below (see FIG. 5A) and the eye characteristic measurement device 40 at the uppermost position (positive side) in an eye characteristic measurement mode as described below (see FIG. 5B). [0081] “Accordingly, in the ophthalmology apparatus 10, there is a possibility that the front end (the air flow blowing nozzle 21b (nozzle projection 21h)) of the intraocular pressure measurement device 20 interferes with the forehead support 16 when moving to the positive side (subject side) in the Z-axis direction with the moving width as described above, if the first setting working distance d1 in the eye characteristic measurement device 40 is small. In other words, in the ophthalmology apparatus 10, it is necessary to increase the first setting working distance d1 to allow the eye characteristic measurement device 40 to move from the first setting working distance d1 in the Z-axis direction with the moving width as described above. From this, in the ophthalmology apparatus 10, the first setting working distance d1 is set to be 75 mm or more in the eye characteristic measurement device 40 and is about 80 mm in the embodiment. Note that the setting of the first setting working distance d1 can execute by adjusting the setting of each optical member in the eye characteristic measurement device 40. Therefore, in the ophthalmology apparatus 10, even if the front end (air flow blowing nozzle 21b (nozzle projection 21h)) of the intraocular pressure measurement device 20 is displayed from the front end (ring pattern 47) of the eye characteristic measurement device 40 to the positive side in Z-axis direction, the front end (air flow blowing nozzle 21b (nozzle projection 21h)) of the intraocular pressure measurement device 20 is certainly prevented from interfering with the forehead support 16 in the eye characteristic measurement mode”. Examiner note - the driver e.g. 12 with controller e.g. 33, inherently control the movement speed the first optometry unit e.g. 40 and the second optometry unit e.g. 35 which include e.g. 20 such that moving speed is different between the first path e.g. O10 and the second path e.g. O1).  

Claim 5, Inuzuka teaches the invention of claim 4, wherein the first optometry unit is an eye refractive power measuring unit configured to measure eye refractive power of the examinee's eye, the second optometry unit is an intraocular pressure measuring unit configured to measure intraocular pressure of the examinee's eye, and the controller is configured to set the moving speed in the second path slower than the moving speed in the first path (Figs 4, first optometry unit e.g. 40, [0037] “The eye characteristic measurement device 40 measures the optical characteristic (eye characteristic). In the embodiment, the eye characteristic measurement device is used in measuring a shape of the cornea Ec of the inspected eye E and refractive power (spherical power, astigmatic power, an astigmatic axis angle, and so on) of the inspected eye E”), the second optometry unit is an intraocular pressure measuring unit configured to measure intraocular pressure of the examinee's eye (Figs. 2-3; second optometry unit e.g. 20, [0037] “The intraocular pressure measurement device 20 is used in measuring the intraocular pressure of the inspected eye E”), and the controller is configured to set the moving speed in the second path slower than the moving speed in the first path ([0081] “Accordingly, in the ophthalmology apparatus 10, there is a possibility that the front end (the air flow blowing nozzle 21b (nozzle projection 21h)) of the intraocular pressure measurement device 20 interferes with the forehead support 16 when moving to the positive side (subject side) in the Z-axis direction with the moving width as described above, if the first setting working distance d1 in the eye characteristic measurement device 40 is small. In other words, in the ophthalmology apparatus 10, it is necessary to increase the first setting working distance d1 to allow the eye characteristic measurement device 40 to move from the first setting working distance d1 in the Z-axis direction with the moving width as described above. From this, in the ophthalmology apparatus 10, the first setting working distance d1 is set to be 75 mm or more in the eye characteristic measurement device 40 and is about 80 mm in the embodiment. Note that the setting of the first setting working distance d1 can execute by adjusting the setting of each optical member in the eye characteristic measurement device 40. Therefore, in the ophthalmology apparatus 10, even if the front end (air flow blowing nozzle 21b (nozzle projection 21h)) of the intraocular pressure measurement device 20 is displayed from the front end (ring pattern 47) of the eye characteristic measurement device 40 to the positive side in Z-axis direction, the front end (air flow blowing nozzle 21b (nozzle projection 21h)) of the intraocular pressure measurement device 20 is certainly prevented from interfering with the forehead support 16 in the eye characteristic measurement mode”. [0085] “the intraocular pressure measurement mode is set by suitably driving the Y-axis driving part 12a, the Z-axis driving part 12b, and the X-axis driving part 12c of the driver 12 (see FIG. 5A). Here, in the ophthalmology apparatus 10, the apparatus body 13 is first moved to the negative side in the Y-axis direction to set the intraocular pressure measurement device 20 to a height position corresponding to the inspected eye E”. Examiner note - the driver e.g. 12 with controller e.g. 33, inherently control the movement speed the first optometry unit e.g. 40 and the second optometry unit e.g. 34 within e.g. 20 such that the moving speed in the second path e.g. O1 slower than the moving speed in the first path e.g. O10, preventing the air flow blowing nozzle to interfere with the examinee forehead, also the second optometry unit second path is slower since it requires moving and adjusting in the Y,Z,X axis to precisely position close to the eye).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US20160310003A1, cited on record) as applied to claim 1 above, and further in view of Honda et al. (US20090128778A1, cited on record).
Claim 6, Inuzuka teaches the invention of claim 1, wherein a height of an optical axis of the face photographing unit is placed at a height between: (a) a first optical axis corresponding to an examination optical axis of the first optometry unit, and (b) a second optical axis corresponding to an examination optical axis of the second optometry unit.  
However, Honda further teaches wherein a height of an optical axis of the face photographing unit (Fig. 2; 52, image-pickup element) is placed at a height between: (a) a first optical axis corresponding to an examination optical axis of the first optometry unit, and (b) a second optical axis corresponding to an examination optical axis of the second optometry unit (Examiner note – Fig. 2; the height of optical axis at e.g. image-pickup element e.g. 52, is placed at a height between the first optical axis e.g. La, corresponding to an examination optical axis e.g. La of the first optometry unit e.g. 10 and a second optical axis e.g. Lb clearly shown in Fig. 1, corresponding to an examination optical axis e.g. Lb of the second optometry unit e.g. 4b).  
Therefore, Honda teaches wherein a height of an optical axis of the face photographing unit is placed at a height between: (a) a first optical axis corresponding to an examination optical axis of the first optometry unit, and (b) a second optical axis corresponding to an examination optical axis of the second optometry unit as it enables an image of the anterior segment of the eye E to be picked up by the image-pickup element and displayed on the monitor ([0021]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement wherein the face photographing unit is placed at a height between a first optical axis corresponding to an examination optical axis of the first optometry unit and a second optical axis corresponding to an examination optical axis of the second optometry unit as taught by Honda in the system of Inuzuka, for the purpose of having an image of the anterior segment of the eye E to be picked up by the image-pickup element  and displayed on the monitor (Honda, [0021]).

Claim 7, Inuzuka teaches the invention of claim 6, wherein the second optical axis is located at a higher position than the first optical axis.
However, Honda further teaches an ophthalmic apparatus, wherein the second optical axis is located at a higher position than the first optical axis (Fig. 1-2; [0012] “To be specific, in the measurement unit 4, the first measurement unit 4a and the second measurement unit 4b are placed such that the heights of a measurement optical axis (a measurement axis) La and a measurement optical axis (a measurement axis) Lb of the respective measurement units 4a and 4b are different from each other (the optical axis Lb is positioned higher than the optical axis La)”.) Examiner note - the second optical axis e.g. Lb is located at a higher position than the first optical axis e.g. La, as shown in Fig. 1).
Therefore, Honda teaches wherein the second optical axis is located at a higher position than the first optical axis as it enables an ophthalmic apparatus capable of performing efficient measurement of a plurality of eye characteristics ([0003]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the structure wherein the second optical axis is located at a higher position than the first optical axis as taught by Honda in the system of Inuzuka, for the purpose of having an ophthalmic apparatus capable of performing efficient measurement of a plurality of eye characteristics (Honda, [0003]).

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6, 1st Par. “However, Inuzuka's anterior ocular segment observing optical system (which includes the CCD camera 21i and the imager 42d) does not reasonably correspond to the face photographing unit, which is provided separately from the first optometry unit and the second optometry unit, as recited in amended claim 1. ”
Examiner respectfully disagrees since upon reviewing the amended claim language from disclosure in Figs. 1-2, and broadest reasonable interpretation from “separately” from 112b mentioned above, the face photographing is in the same optometry unit e.g. 4, as the first optometry unit and second optometry unit, therefore the face photographing seems to be provided in the same system.  Upon further reviewing the prior art from Inuzuka, the camera e.g. 21i is a separate element from first optometry unit e.g. 40 and second optometry unit e.g. 20 as mentioned in para. [0041] or as amended above using element e.g. 34, and as it can be seen in detail in Fig. 1 and 3.

Applicant argues on pg. 7, 3rd Par. “Consequently, Honda fails to disclose the features of a height of an optical axis of the face photographing unit is placed at a height between: (a) a first optical axis corresponding to an examination optical axis of the first optometry unit, and (b) a second optical axis corresponding to an examination optical axis of the second optometry unit, as recited in claim 6”

Examiner respectfully disagrees since upon verification Honda discloses “a height of the face photographing unit” (Fig. 2; 52, image-pickup element) “is placed at a height between: (a) a first optical axis corresponding to an examination optical axis of the first optometry unit, and (b) a second optical axis corresponding to an examination optical axis of the second optometry unit”, see Fig. 2; the height of optical axis at e.g. image-pickup element e.g. 52, is placed at a height between the first optical axis e.g. La, corresponding to an examination optical axis e.g. La of the first optometry unit e.g. 4a of refractive power measurement optical system e.g. 10 and a second optical axis e.g. Lb clearly shown in Fig. 1, corresponding to an examination optical axis e.g. Lb of the second optometry unit e.g. 4b. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872